623 F.3d 912 (2010)
Larry MONTZ; Daena Smoller, Plaintiffs-Appellants,
v.
PILGRIM FILMS & TELEVISION, INC.; NBC Universal, Inc.; Craig Piligian; Jason Conrad Hawes; Universal Television Networks, Defendants-Appellees.
No. 08-56954.
United States Court of Appeals, Ninth Circuit.
September 30, 2010.
Graham Bruce Lippsmith, Joseph Christopher Gjonola, Girardi & Keese, Los Angeles, CA, for Plaintiffs-Appellants.
Gail Migdal Title, Esquire, Joel Robert Weiner, Esquire, Gloria C. Franke, Esquire, Katten Muchin Rosenman, LLP, Los Angeles, CA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.